       Case 2:20-cr-00225-MTL Document 26 Filed 09/02/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     M. BRIDGET MINDER
 3   Assistant U.S. Attorney
     Arizona State Bar No. 023356
 4   PETER SEXTON
     Assistant U.S. Attorney
 5   Arizona State Bar No. 011089
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: mary.minder@usdoj.gov
 8   Email: peter.sexton@usdoj.gov
     Attorneys for Plaintiff
 9
10                        IN THE UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF ARIZONA
12
     United States of America,                                No .CR-20-0225-PHX-MTL
13
                           Plaintiff,
14                                                        JOINT MOTION TO CORRECT
              vs.                                                JUDGMENT
15
16   UCXtra Umbrella, LLC,
17                         Defendant.
18
19          The government and defendant UCXtra Umbrella, LLC, jointly move to correct the
20   judgment (doc. 25) pursuant to Fed. R. Crim. P. 35(a). Specifically, the parties request that
21   the Court impose a $100 fine, in addition to the $12,500,000 in restitution that was ordered
22   at the sentencing on August 27, 2020.
23          The parties learned after sentencing, with the helpful assistance of the Clerk’s Office
24   and the Probation Office, that a fine may be required under 18 U.S.C. § 3551(c) given that
25   probation was not imposed. Although the parties continue to maintain that a significa nt
26   fine is not warranted for all of the reasons discussed in their sentencing memoranda, the
27   parties believe a small fine would be appropriate to ensure the judgment fully complies
28   with 18 U.S.C. § 3551(c).
       Case 2:20-cr-00225-MTL Document 26 Filed 09/02/20 Page 2 of 2




 1          Accordingly, the parties propose that a fine of $100 be imposed and the judgment
 2   be corrected to reflect the fine.    Counsel for defendant UCXtra has confirmed that
 3   defendant does not oppose the imposition of a $100 fine and that it will promptly pay the
 4   fine if imposed.   Counsel for the government also has confirmed the Probation Office
 5   agrees with the imposition of a $100 fine.
 6          A proposed order is being submitted herewith.
 7          Respectfully submitted this 2nd day of September, 2020.
 8
                                                         MICHAEL BAILEY
 9                                                       United States Attorney
                                                         District of Arizona
10
                                                         s/M. Bridget Minder
11                                                       M. BRIDGET MINDER
                                                         PETER SEXTON
12                                                       Assistant U.S. Attorneys
13
                                                         POLSINELLI PC
14
                                                         s/Edward F. Novak (with permission)
15                                                       EDWARD F. NOVAK
                                                         Attorney for UCXtra Umbrella, LLC
16
17
18                               CERTIFICATE OF SERVICE
19           I hereby certify that on this 2nd day of September, 2020, I electronically transmitted
20   the attached document to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrant:
21
22   Edward F. Novak, Attorney for Defendant

23
     s/Daniel Parke
24   U.S. Attorney’s Office

25
26
27
28


                                                  -2 -
